DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 07/01/2022.  As directed by the amendment: claims 1 and 30 have been amended, no claims have been cancelled and no new claims have been added. Thus, claims 1, 3-9, 12, 30-35 and 37 are presently pending in this application, and currently examined in the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device being delivered transseptally into a left atrium, wherein the at least one pocket is posited to seal a delivery hole located in the septum between the right and left atria (claim 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 12, 30-35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 30 set forth the parameter of “the upper portion of the ball-shaped expandable stent comprises open cells that are not covered by the skirt” (emphasis added), on the last two lines of both claims; however, this parameter was never been mentioned in the originally filed disclosure. Specifically, the originally filed specification never specifically mentions that the upper portion is not covered by the skirt.  It is to be noted that Applicant states, in the remarks dated 07/01/2022, that support for the above mentioned parameter can be found in Figures 4A-11A.  Applicant is reminded that though certain figures may show an embodiment where this limitation may be met, absence of a certain limitation in a figure (i.e. the upper portion not being covered by the skirt) is not the same as specifically disclosing, in the original specification, the exclusion of that feature.  As stated in section 2173.05(i) of the MPEP, “The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12, 30-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US PG Pub. 2016/0242905) in view of Navia et al. (US PG Pub. 2014/0039613), hereinafter Navia, Wulfman et al. (US PG Pub. 2016/0296323), hereinafter Wulfman, and Schraut et al. (US PG Pub. 2014/0277417), hereinafter Schraut.
Regarding claims 1 and 12, Chambers discloses a device (20), illustrated in Figures 5-7, for expanded implantation into a patient's heart chamber, specifically a mitral valve (MV), illustrated in Figure 7 ([0006] & [0033], Lines 4-5) comprising an expandable anchoring structure (20) comprising a ball-shaped expandable stent (22) defining an upper portion (42&43) and a lower base section (40) having an outer surface, and a valve support (24) formed from the base section and disposed entirely within the base section (40) and comprising an inner surface and an outer surface, wherein at least one prosthetic valve/leaflet (24) is attached to the inner surface of the valve support/support body (24), illustrated in Figures 5-7 ([0036], Lines 13-17; [0038], Lines 11-15; [0049], Lines 1-10 & [0052], Last 3 Lines); a skirt/coating/liner operatively attached to a portion of the outer surface of the base section (40) of the anchoring structure (22), wherein the upper portion (42&43) of the ball-shaped expandable stent comprises open cells that are not covered by the skirt, illustrated in Figures 5-7 ([0037], Lines 1-3, 14-15 & [0051], Lines 1-4); and though it is not specifically disclosed the valve support/support body (24) is integrally formed with the base section (40), this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step, and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate connection/attachment mechanism for connecting the valve support/support body to the base section, including by having them be integrally formed, and it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, see MPEP 2144.04; additionally, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the valve support being integrally formed with the base section, as opposed to having any other type of connection/attachment; but Chambers does not disclose the skirt/coating/liner comprising hydrophilic material that is integrated into, or coated onto, an outer surface.
	However, Navia teaches a device (10), illustrated in Figure 3, for implantation in a heart comprising an expandable stent (40) and a skirt (50), attached an outer surface of a base section (46) of the stent, wherein the skirt comprises a hydrophilic material, i.e. chitosan, coated onto the outer surface of the skirt ([0027], Lines 1-3, 10-12, 17-19; [0051]; [0056], Lines 1-6; [0057], Lines 1-3 & [0058], Lines 1-5 – It  is to be noted that it is well known in the art that chitosan is a hydrophilic material, and is iterated by Wulfman in paragraph [0068], Last 6 lines).  Additionally, Schraut teaches a heart valve device, and states that a hydrophilic coating would help mitigate perivalvular leakage (Schraut: [0076], Lines 12-13). 
	In view of the teachings of Navia, Wulfman and Schraut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the skirt/coating/liner, of device of Chambers, to have a hydrophilic material, i.e. chitosan, coated onto its outer surface, in order to help mitigate perivalvular leakage.
Regarding claim 3, Chambers in view of Navia, Wulfman and Schraut disclose the device of claim 1, wherein Navia further teaches the hydrophilic material is overcoated with a thin film of material that is biodegradeable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid to enable subsequent exposure of the hydrophilic material to the liquid in a controlled manner (Navia: [0057]; [0058] & [0061], Lines 7-10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the hydrophilic material, of the device of Chambers in view of Navia, Wulfman and Schraut, to further comprise an overcoating of a thin film of material that is biodegradeable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid/bodily fluids to enable subsequent exposure of the hydrophilic material to the liquid/bodily fluids/tissue in a controlled manner, as taught by Navia.
Regarding claim 4, Chambers in view of Navia, Wulfman and Schraut disclose the device of claim 1, wherein Navia further teaches the hydrophilic material is encased in nanoparticles that are integrated into, or coated onto, the skirt, and wherein the nanoparticles are biodegradeable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid to enable subsequent exposure of the hydrophilic material to the liquid in a controlled manner (Navia: [0062], Lines 5-11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the hydrophilic material, of the device of Chambers in view of Navia, Wulfman and Schraut, to be encased in nanoparticles that are integrated/coated into/onto the skirt, wherein the nanoparticles are biodegradeable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid/bodily fluids to enable subsequent exposure of the hydrophilic material to the liquid/bodily fluids/tissue in a controlled manner, as taught by Navia.
Regarding claim 5, Chambers in view of Navia, Wulfman and Schraut disclose the device of claim 1, wherein Navia further teaches at least a portion of the skirt comprises two layers of material/polymer layers, wherein at least one pocket is defined between the two layers of material, and wherein the hydrophilic material is disposed within the at least one pocket of the skirt (Navia: [0051]; [0058] & [0061], Lines 1-2).  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate way to apply the hydrophilic material to the skirt, including by being disposed within a pocket defined between the two layers of material/polymer, since this is a known standard technique of applying coatings, as taught by Navia. 
Regarding claim 6, Chambers in view of Navia, Wulfman and Schraut disclose the device of claim 5, wherein Navia further teaches the hydrophilic material is encased in nanoparticles, and wherein the nanoparticle is breakable, biodegradeable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid to enable subsequent exposure of the hydrophilic material to the liquid (Navia: [0062], Lines 5-11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the hydrophilic material, of the device of Chambers in view of Navia, Wulfman and Schraut, to be encased in nanoparticles that are integrated/coated into/onto the skirt, wherein the nanoparticles are biodegradeable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid/bodily fluids to enable subsequent exposure of the hydrophilic material to the liquid/bodily fluids/tissue in a controlled manner, as taught by Navia.
Regarding claim 7, Chambers in view of Navia, Wulfman and Schraut disclose the device of claim 1, wherein Navia further teaches the hydrophilic material, i.e. chitosan , comprises a hydrophilic polymer (Navia: [0051] – It is to be noted that is well known in the art that chitosan is a hydrophilic polymer).
Regarding claims 8 and 9, Chambers in view of Navia, Wulfman and Schraut disclose the device of claims 1 and 5, wherein the hydrophilic material, i.e. chitosan (as taught by Navia), is positioned to seal against and/or within the left atrial appendage when the device is implanted into the left atrium (LA), illustrated in Figure 7 of Chambers (It is to be noted, in the device of Chambers in view of Navia, Wulfman and Schraut, the base section 40 of the a ball-shaped expandable stent 22 is covered by the skirt, which comprises the hydrophilic material, and would thereby meeting the claimed limitations).
Regarding claims 30 and 35, Chambers discloses a device (20), illustrated in Figures 5-7, for expanded implantation within a heart chamber, specifically a mitral valve (MV), illustrated in Figure 7 ([0006] & [0033], Lines 4-5) comprising an expandable anchoring structure (20) comprising a ball-shaped expandable stent (22) defining a lower base section (40) having an outer surface; a valve support (24) formed from the base section and at least partially disposed within the base section (40) and comprising an inner surface and an outer surface, wherein at least one prosthetic valve/leaflet (24) is attached to the inner surface of the valve support/support body (24), illustrated in Figures 5-7 ([0036], Lines 13-17; [0038], Lines 11-15; [0049], Lines 1-10 & [0052], Last 3 Lines); a skirt/coating/liner operatively attached to a portion of the outer surface of the base section (40), wherein an upper portion (42&43) of the ball-shaped expandable stent comprises open cells that are not covered by the skirt, illustrated in Figures 5-7 ([0037], Lines 1-3, 14-15 & [0051], Lines 1-4); and though it is not specifically disclosed the valve support/support body (24) is integrally formed with the base section (40), this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step, and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate connection/attachment mechanism for connecting the valve support/support body to the base section, including by having them be integrally formed, and it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, see MPEP 2144.04; additionally, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the valve support being integrally formed with the base section, as opposed to having any other type of connection/attachment; but Chambers does not disclose at least a portion of the skirt/coating/liner comprising at least one pocket defined by two layers of material, wherein hydrophilic material is disposed within the at least one pocket of the skirt.
	However, Navia teaches a device (10), illustrated in Figure 3, for implantation in a heart comprising an expandable stent (40) and a skirt (50), attached an outer surface of a base section (46) of the stent, wherein the skirt comprises two layers of material/polymer layers, wherein at least one pocket is defined between the two layers of material, and wherein a hydrophilic material, i.e. chitosan, is disposed within the at least one pocket of the skirt ([0027], Lines 1-3, 10-12, 17-19; [0051]; [0056], Lines 1-6; [0057], Lines 1-3; [0058] & [0061], Lines 1-2 – It  is to be noted that it is well known in the art that chitosan is a hydrophilic material, and is iterated by Wulfman in paragraph [0068], Last 6 lines).  Additionally, Schraut teaches a heart valve device, and states that a hydrophilic coating would help mitigate perivalvular leakage (Schraut: [0076], Lines 12-13). 
	In view of the teachings of Navia, Wulfman and Schraut, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the skirt/coating/liner, of device of Chambers, to comprise a pocket defined between two layers of material/polymer, wherein a hydrophilic material is disposed within the pocket, since this is a known standard technique of applying a hydrophilic coating, in order to help mitigate perivalvular leakage, as taught by Navia.
Regarding claim 31, Chambers in view of Navia, Wulfman and Schraut disclose the device of claim 30, wherein Navia further teaches the hydrophilic material is encased in nanoparticles which are biodegradeable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid to enable subsequent exposure of the hydrophilic material to the liquid in a controlled manner (Navia: [0062], Lines 5-11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the hydrophilic material, of the device of Chambers in view of Navia, Wulfman and Schraut, to be encased in nanoparticles which are biodegradeable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid/bodily fluids to enable subsequent exposure of the hydrophilic material to the liquid/bodily fluids/tissue in a controlled manner, as taught by Navia.
Regarding claims 32 and 33, Chambers in view of Navia, Wulfman and Schraut disclose the device of claim 30, wherein the at least one pocket (comprising the hydrophilic material, i.e. chitosan, as taught by Navia) is positioned to mitigate paravalvular leakage/to seal against/within the left atrial appendage when the device is implanted into the left atrium (LA), illustrated in Figure 7 of Chambers (It is to be noted, in the device of Chambers in view of Navia, Wulfman and Schraut, the base section 40 of the a ball-shaped expandable stent 22 is covered by the skirt, which comprises the at least one pocket containing the hydrophilic material, and would thereby meeting the claimed limitations).
Regarding claim 34, Chambers in view of Navia, Wulfman and Schraut disclose the device of claim 30, wherein Chambers further teaches the device is delivered transseptally into a left atrium (Chambers: [0046], Lines 1-4), and the at least one pocket (comprising the hydrophilic material, i.e. chitosan, as taught by Navia) is positioned to seal a delivery hole located in the septum between the right and left atria, illustrated in Figures 4D and 4E of Chambers (It is to be noted, in the device of Chambers in view of Navia, Wulfman and Schraut, the base section 40 of the a ball-shaped expandable stent 22 is covered by the skirt, which comprises the at least one pocket containing the hydrophilic material, and the base section 40 lies against the delivery hole in the septum, as illustrated; thereby meeting the claimed limitation).
Regarding claim 37, Chambers in view of Navia, Wulfman and Schraut disclose the device of claim 1, wherein Chambers further teaches at least a portion of the ball-shaped expandable stent (22) is formed from a hydrophilic metal, i.e. Nitinol (Chambers: [0034], Lines 5-6).
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 30 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, Applicant has amended independent claims 1 and 30 to recite: the valve support is “disposed entirely within the base section” and “at least partially disposed within the base section”, respectively.  In response to Applicant’s amendment, Examiner now cites the prior art of Chambers, Wulfman and Schraut, in addition to the prior art of Navia; rejecting independent claims 1 and 30, and those claims that depend from it, as being unpatentable over Chambers in view of Navia, Wulfman and Schraut.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774